SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgments of the District Court are AFFIRMED.
Plaintiff-appellant Prakash Melwani, pro se, appeals from the judgments of the district court dismissing his complaints against defendant-appellees Bank One, Delaware, N.A., and Citibank (South Dakota), N.A. (the “Banks”).1 The parties’ familiarity with the facts is assumed. In brief, appellant alleged that, in their reports to credit bureaus, the Banks unlawfully attributed to him debts owed on credit cards of which he was an authorized user but not an account holder or co-signer. For the reasons that follow, we affirm.
Regulation B of the Equal Credit Opportunity Act, 12 C.F.R. pt. 202, requires a creditor that furnishes credit information to a credit bureau to designate accounts to reflect the participation of both spouses if the primary account holder’s spouse is “permitted to use or is contractually liable on the account.” See 12 C.F.R. § 202.10. In reporting this credit information, the creditor is not required to “distinguish between accounts on which the spouse is an authorized user and accounts on which the spouse is a contractually liable party.” 12 C.F.R. pt. 202, Supp. I (official staff interpretations to § 202.10). This regulation preempts any inconsistent state laws. See 12 C.F.R. § 202.11.
Appellant conceded in the district court that he is married to the primary account holder of the credit card accounts at issue. Because, under Regulation B, the Banks were thus required to report appellant’s participation on the accounts, they may not be held liable for doing so. We have considered all of appellant’s arguments and find them to be without merit.
For the foregoing reasons, the judgments of the district court are hereby AFFIRMED.

. The Banks were misidentified in appellant's pleadings as First USA Bank, N.A., Citi Cards, and AT & T Universal Card.